Citation Nr: 1411908	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed residuals of dental injury, for compensation purposes.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This appeal to the Board of Veterans' Appeals (Board) comes from October 2010 and November 2010 rating decisions from the RO.

The October 2010 rating decision granted service connection for PTSD and assigned a 50 percent disability rating, effective August 6, 2009.  The rating decision also denied service connection for a dental injury and deferred a decision for entitlement to service connection for bilateral hearing loss and tinnitus.  

The November 2010 rating decision subsequently denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.

Pertinently, the November 2010 rating decision also granted the Veteran's service connection claim for tinnitus and assigned a 10 percent disability rating effective August 6, 2009.  The Board points out that the RO indicated the award of service connection constituted a full grant of the benefits sought.  There is no indication that the Veteran has disagreed with the assigned disability rating; hence, the propriety of the rating assigned for that disability is not before the Board, and the appeal is limited to those matters set forth on the title page.

In October 2011, the Veteran filed a notice of disagreement (NOD) as to the assigned disability rating for PTSD and the denial of his service connection claims for a dental injury and bilateral hearing loss.  As the Veteran's service connection claim for tinnitus was granted in the November 2010 rating decision and he did not initiate an appeal of the assigned disability rating in his October 2011 NOD, the Veteran has received a full grant for his tinnitus claim and no appeal for this issue is before the Board.  

In April 2013, the RO issued two statements of the case (SOC) regarding the Veteran's PTSD, bilateral hearing loss, and dental injury claims.  The Board notes that these SOCs are duplicated in the virtual file and dated May 2013.  In June 2013, the Veteran filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals) regarding these issues.

As the appeal involves disagreement with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  For reasons explained in more detail, below, the Board had also characterized the appeal as encompassing the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board's disposition of the service connection claim for residuals of dental injury is set forth below.  The remaining issues on appeal are addressed in the REMAND portion following the order.  These issues include a claim for service connection for TDIU due to PTSD as it has been raised by the record.  These matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

With respect to the Veteran's claim for residuals of dental injury, the Board observes that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this regard, when the Veteran made a claim for service connection fora dental injury he made a claim for compensation and for VA outpatient treatment.  In accordance with Mays, the issue of service connection for dental treatment has, thus, been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ)-here, the RO..  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO  for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  During service, teeth numbered 23 and 26 were repaired;the Veteran has asserted that these teeth were fractured due to in-service injury, and that he subsequently removed them because they were "rotten".

3.  Competent, credible and probative evidence does not indicate that the Veteran has tooth loss resulting from loss of substance of the body of the maxilla or mandible due to in-service injury or disease; hence, he does not have a 
dental disability for which service connection, for compensation purposes, can be granted.


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of dental injury,  for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also, Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim decided herein is warranted. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his service connection claim for residuals of  dental injury.  However, as will be discussed below, given the facts pertinent to that claim, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also, ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.


Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for claimed residuals of  dental injury, for compensation purposes, is not warranted.

The Veteran's service treatment records include the report of a September 1970 entrance examination which notes the Veteran's mouth and throat as "normal" and his dental examination was noted as "acceptable." 

A subsequent examination in November 1970 also noted the Veteran's mouth and throat were "normal." 

January 1971 service treatment records reflect that the Veteran underwent dental treatment during service, to include having two fractured teeth, numbered 23 and 26, re-contoured.  Records do not reflect that the Veteran sustained any loss of substance of body to his maxilla or mandible.

Service treatment records also include an examination in February 1973.  The examination noted the Veteran's mouth and throat were "normal."

Post-service VA medical records include the Veteran's statements made during his November 2010 VA audiology examination, to the effect that,  during basic training, his two front teeth were broken when he was hit in the face with a large flashlight. 

In his October 2011 NOD, the Veteran detailed the dental repairs to teeth number 23 and 26 during service.  He described the repairs as "artificial tops contoured to look like teeth."  He stated that the repaired teeth were loose and became rotten.  He reported that he subsequently pulled the teeth out with a pair of pliers.

The evidence of record reveals only that the Veteran had two teeth, numbered 23 and 26, re-contoured during service.  There is no evidence that the re-contouring is associated with or attributable to bone loss of the maxilla or mandible caused by trauma or disease, and, therefore, compensation is not warranted for the loss of these teeth.  See 38 C.F.R. § 4.150.

The Veteran alleges that his dental injury is due to trauma sustained in service.  The Board notes that that the Veteran is competent to assert matters about which he has first-hand knowledge, such as experiencing an accident or having an injury.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). Here, aside from the Veteran's own assertions of experiencing an in-service injury that resulted in fracture of his teeth, there is nothing to support that he actually experienced an in-service injury, as alleged.  The Board points out; however, that even if true, experiencing an in-service trauma, alone, would not  provide a basis for an award of service connection, for compensation purposes, for loss of teeth residual to such trauma.  As noted, loss of substance of the body of maxilla or mandible is still required to warrant payment of for compensation to be warranted (see 38 C.F.R. § 4.150), and no loss of the substance of the body of the maxilla or mandible is medically shown or even alleged here.

Factually, the Veteran's service treatment records show no evidence of loss of substance the body of the maxilla or mandible, no evidence of ongoing dental complaints or treatment, and there were no mention of any dental abnormalities on the Veteran's separation examination.  Furthermore, the Veteran's service treatment records contain no evidence that the Veteran's self-extracted teeth were "loose" or "rotten", as alleged, nor is there medical  indication that the repaired teeth needed to be extracted, as alleged, and  neither the Veteran nor his representative has presented or identified any medical evidence or opinion to that effect..  

In short, there simply is no persuasive evidence to support the Veteran's claim for service connection for claimed residuals of dental injury, for compensation purposes, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, although the record reflects that the Veteran did have teeth repaired during service, there is absolutely no competent, probative evidence to support a finding that those repairs were the result of dental trauma which caused loss of substance of the body of maxilla or mandible during service.

In addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran in this appeal.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss due to trauma are met, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns, in large part, on the question of whether the Veteran even has a dental disability for which service connection for compensation purposes may be granted-i.e.,  one with loss of the substance of the body of the maxilla or mandible due to injury or disease-the resolution of which requires consideration of matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection residuals of dental injury, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and persuasive evidence supports the required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDERS

Service connection for claimed residuals of dental injury, for compensation purposes, is denied.


REMAND

The Board's review of the claims file reveals that additional RO action in connection with the claims remaining on appeal is warranted.

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2013).  Moreover, when there is an assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).

The Board notes, in his October 2011 notice of disagreement, the Veteran provided greater detail as to the extent of his social and occupational impairment.  He reported having lost "well over 200 jobs" since service, having spoken with his two children only one time in 15 years, and legal difficulties that nearly led to incarceration.  

The Board also notes, as indicated above, that that a claim for TDIU, as a component of the claim for higher rating for PTSD, has been raised by the record.  See Rice, supra.   In a September 2009 letter, the Veteran's private physician, Dr. E.W.H. at the Goldsboro Psychiatric Clinic, determined that the Veteran is "permanently and totally disabled" and "unemployable."  Additionally, during his August 2010 VA psychiatric examination, the Veteran reported he had not worked in a number of years as he has difficulty relating to people, extreme anger, and irritability.  The August 2010 VA examiner stated "the Veteran has been unable to maintain employment due to his anger and irritability" and reported that the Veteran's "symptoms cause occupational and social impairment with reduced reliability and productivity as evidence by disturbance in mood, motivation, and difficulty in establishing and maintaining effective work and social relationships."  Thereafter, in his October 2011 notice of disagreement, the Veteran reported that, since service, he has lost "well over 200 jobs" as a result of his PTSD. 

As the above-cited evidence  raise questions concerning  the severity of the Veteran's PTSD, and the impact of that disability on the Veteran's employability, further examination to obtain clinical findings and opinion needed to address these matters is needed to resolve these claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As  regards  the Veteran's claim for service connection for bilateral hearing loss, the Veteran has alleged in-service acoustic trauma involving excessive noise as an air traffic controller and weapons fire without hearing protection.  Based upon the Veteran's DD-214 and military specialty, in-service noise exposure has been conceded.

A review of the Veteran's service treatment records reveals, contemporaneous to service entrance, reports of audiology  examinations conducted in September 1970 and November 1970, and more contemporaneous to service discharge, reports of audiology examinations conducted in February 1973 and August 1973.  

On September 1970 enlistment examination, audiometric testing revealed the following pure tone thresholds, in decibels:


Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
5
0
X
0
Left 
10
5
0
X
5

On November 1970 examination, audiometric testing revealed the following pure tone thresholds, in decibels:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
5
5
10
X
10
Left 
0
5
10
X
5

On February 1973 examination, audiometric testing revealed the following pure tone thresholds, in decibels:

Frequency (Hz)
500
1000
2000
3000
4000
6000
Right 
0
0
0
5
5
5
Left 
10
5
5
10
0
5


On the August 1973 separation examination, audiometric testing revealed the following pure tone thresholds, in decibels:

Frequency (Hz)
500
1000
2000
3000
4000
Right 
20
20
15
X
10
Left 
15
15
5
X
25

The August 1973 separation examination appears to indicate some evidence of hearing loss as the left ear test results were 25 dB at 4000 Hz.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

In conjunction with his claim for hearing loss, the Veteran was afforded a VA audiology examination in November 2010.  The November 2010 examiner diagnosed the Veteran with bilateral hearing loss pursuant to 38 C.F.R. § 3.385, but opined that the Veteran's current bilateral hearing loss is not related to the Veteran's military service as he "did not exhibit significant threshold shifts between his military audiograms in 1970 and 1973."  The examiner also noted the Veteran had a history of post-service occupational and recreational noise exposure, without the use of ear protection. 

The Board notes, however, that the November 2010 VA examiner did not explicitly address the significance, if any, the apparent threshold shift between the testing results on entrance in September 1970 as compared to the August 1973 testing results; the significance, if any, of the variation between the February 1973 testing results and August 1973 separation testing results; or the fact that the left ear test results of 25 dB at 4000 Hz appears to indicate some hearing loss.  

Under these circumstances, the Board finds that an addendum opinion from the prior examiner, based on consideration of the above, is needed to fairly resole the claim for service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.  The RO should only arrange for the Veteran to undergo further examination in connection with this claim if the prior examiner is unavailable, or further examination is deemed necessary, 

Prior to arranging for medical examination(s)/opinions , to ensure that all due process requirements are met, and the record is complete the RO should undertake appropriate action to obtain all outstanding, pertinent records, to include any VA treatment records.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records-to include records from the Goldsboro Clinic, dated since March 2010.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

The RO's adjudication of the claim for a higher PTSD rating should include continued consideration of whether a staged rating of the disability (assignment of different ratings for distinct time periods, based on the facts found) is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  As it regards the matter of a TDIU, the Board points out that, even if the percentage requirements for a schedular TDIU due to PTSD (as set forth in 38 C.F.R. § 4.16(a)) are not met, in adjudicating this claim, the RO should also consider whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of a TDIU due to PTSD on an extra-schedular basis, are met.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.

2.  Obtain any outstanding, pertinent VA records of mental health and physical evaluation and/or treatment. Of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records-to include from the Goldsboro Psychiatric Clinic dated since March 2010.

In the letter, explain how to establish entitlement to a TDIU due to PTSD.  Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a mental disorders examination by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The content of the entire claims file, to include a complete copy of this REMAND,  must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. ().  All necessary tests and studies should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations. 

The examiner should render a multi-axial diagnosis, to include assignment of a Global Assessment of Functioning (GAF) score and explanation of what the score means.  

The examiner should also render an opinion, consistent with sound medical principles, addressing the impact of the Veteran's PTSD on his ability to obtain and retain substantially gainful employment.  In doing so, the examiner must specifically address the functional effects of the Veteran's PTSD on the mental acts required for employment; the Veteran's assertions that he has lost more than "200 jobs" due to PTSD; and the comments of Dr. E.W.H. and the August 2010 VA examiner. . 

The examiner must provide all examination findings and any test results, along with complete rationale for the conclusions reached.

6.  After all records and/or responses received are associated with the claims file, forward the entire claims file, to include a complete copy of this REMAND, to the same audiologist who conducted the November 2010 VA examination, for an addendum opinion addressing whether further review of the record warrants a reversal or revision of the prior opinion that the Veteran's hearing loss is not related to military service. 

With respect to current hearing loss in each ear, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (there is a 50 percent or greater probability) that the hearing loss had its onset in or is otherwise medically-related to service-to include noise exposure therein.  

In providing the requested opinion, the examiner must consider and discuss the significance, if any, the apparent threshold shift between the testing results on entrance in September 1970 as compared to the August 1973 separation testing results; the significance, if any, of the variation between the February 1973 and August 1973 testing results; and the fact that the left ear test results of 25 dB at 4000 Hz appears to indicate some hearing loss.   
If the November 2010 VA examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination by an ENT physician  or audiologist, at a VA medical facility to obtain medical opinions responsive to the question and comments noted above.

In such event, the content of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner must provide all examination findings, (if any), along with complete rationale for the conclusions reached.

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notices of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted , adjudicate the matters on appeal in light of all pertinent evidence (to include all evidence added to the record since the RO's last adjudication of the claim) and legal authority.

Adjudication of the claim for a higher PTSD rating should include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is warranted, and adjudication of the claim for a TDIU due to PTSD should include consideration of whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of an extra-schedular are met (as appropriate).

10.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of any additional legal authority considered, along clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


